Name: Commission Regulation (EEC) No 3686/92 of 17 December 1992 amending Regulation (EEC) No 1652/92 fixing, in respect of 1988, 1989 and 1990 crops, export refunds for baled tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 374/10 Official Journal of the European Communities 22. 12. 92 COMMISSION REGULATION (EEC) No 3686/92 of 17 December 1992 amending Regulation (EEC) No 1652/92 fixing, in respect of 1988, 1989 and 1990 crops, export refunds for baled tobacco Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 860/92 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas export refunds were fixed in respect of certain varieties of tobacco from the 1988, 1989 and 1990 crops by Commission Regulation (EEC) No 1 652/92 (3) ; Whereas the final date for granting those refunds was set at 31 December 1992 ; whereas, in respect of certain varieties of that tobacco, export possibilities after that date have presented themselves ; whereas it is advisable to grant refunds in respect of the varieties in question from the 1989 and 1990 harvests, in order to enable those exports to be carried out ; Article 1 The text in Article 2, second subparagraph, of Regulation (EEC) No 1652/92 shall be replaced by the following text : ' It shall apply until 31 December 1992 for the 1988 harvest and until 30 June 1993 for the 1989 and 1990 harvests.' Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 94, 28. 4. 1970, p. 1 . 0 OJ No L 91 , 7. 4. 1992, p. 1 . (3) OJ No L 172, 27. 6. 1992, p. 42.